Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				STATUS OF CLAIMS
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,5-11,15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eyuboglu (US-PAT 11206549 B1).







The application is about control channel with multiple transmission reception points and is shown in fig. 34

    PNG
    media_image1.png
    631
    443
    media_image1.png
    Greyscale






The primary reference Eyuboglu is about Mesh network and is shown in fig. 71

    PNG
    media_image2.png
    620
    478
    media_image2.png
    Greyscale








For claim 1. Eyuboglu teaches a method (Eyuboglu fig. 71 a system which works according to a method) comprising:
 Receiving (Eyuboglu col. 87 lines 6-12, Ue being configured via RRC i.e. Ue receiving), by a wireless device from a base station (Eyuboglu col. 87 lines 6-12, Ue receiving DCI from a base station and fig. 71 a Ue in communication with multiple TRP), one or more messages comprising configuration parameters of a cell (Eyuboglu col. 87 lines 6-29,symbols and resource blocks part of CORESETs and OFDM symbols where serving RF node i.e. cell or TRP) , wherein the configuration parameters indicate a plurality of control resource sets for multiple transmission reception points(Eyuboglu col.87 lines 6-7 Ue being configured with multiple CORESETs);
 receiving downlink control information (DCI) via a transmission reception point of the multiple transmission reception points (Eyuboglu col. 87 lines 6-12, Ue receiving DCI from a base station and see also fig. 71 multiple TRP) and a control resource set of the plurality of control resource sets (Eyuboglu col.87 lines 6-7 Ue being configured with multiple CORESETs); wherein: 
the DCI comprises a physical uplink control channel (PUCCH) resource indicator (Eyuboglu col. 88 lines 10-12, PUCCH resource to send HARQ having index in the DCI i.e. PUCCH resource indicator); 
and the control resource set comprises one or more control channel elements starting from a first control channel element (Eyuboglu col. 87 lines 6-8 CORESETs to receive PDCCH and col. 88 lines 12-15, CCE used to send PDCCH); 
determining an index of a PUCCH resource based on an equation (col 88, equation), 
    PNG
    media_image3.png
    161
    396
    media_image3.png
    Greyscale


comprising:   a value of the PUCCH resource indicator (Col 88, equation, Delta.PRI) 

 an index of the first control channel element (Col 88, equation, N.CCE); 

a transmission configuration indication (TCI) state value (Although the equation on col 88 does not expressly contain TCI as a variable , but column 88 lines 39-55, r.pucch is determined based on PDCCH, and furthermore, in col 87 lines 5 to col 88, line 5 teaches CORSET defines relationship between PDCCH and  TCI State see also col. 69 lines 26-31 for correlation between PDCCH and TCI, and col. 89 lines 24-56 show the link between PDCCH, PDSCH  and PUCCH whereas PDSCH is used to send HARQ ACK/NACK for which  PUCCH resources is used and PUCCH being signaled in DCI which carry PDCCH and TCI state index included  in DCI  see col. 90 lines 11-25 and lastly col. 88 lines 49-56 TCI state for PDCCH are configured for PDCCH using RRC signaling).
and 
transmitting, in response to the determining, uplink control information via the PUCCH 
resource associated with the index of the PUCCH resource (Eyuboglu col. 88 lines 47-55 col.89 lines 3,4 transmission being scheduled by selecting PUCCH resource index).

For claim 5. Eyuboglu teaches all the limitation of parent claim 1, wherein the DCI is transmitted from different control resource sets from a same transmission reception point of the multiple transmission reception points (Eyuboglu col. 88 lines 4-16 PUCCH resource having multiple PUCCH resource set).

For claim 6. Eyuboglu teaches all the limitation of parent claim 1, wherein the PUCCH resource comprises one or more PUCCH resources (Eyuboglu col. 88 PUCCH resource having multiple PUCCH resource set).

For claim 7. Eyuboglu teaches all the limitation of parent claim 6, Eyuboglu teaches wherein the one or more PUCCH resources are from a same PUCCH resource set (Eyuboglu col. 88 lines 4-16 PUCCH resource having multiple PUCCH resource set).

For claim 9. Eyuboglu teaches all the limitation of parent claim 1, Eyuboglu teaches wherein the PUCCH resource indicator indicates a PUCCH resource parameter used for PUCCH resources determination by the wireless device (Eyuboglu col. 88 lines 4-16 PUCCH resources selection).

For claim 10. Eyuboglu teaches all the limitation of parent claim 1, Eyuboglu teaches wherein the transmitting the uplink control information via the PUCCH resource comprises transmitting the uplink control information via the PUCCH resource on one or more orthogonal frequency division multiplexing symbols (Eyuboglu col. 87 lines 24-32 OFDM symbols used to convey PDCCH which carries uplink resources and see also col. 88 lines 4-26, PUCCH included in DCI received via MAC CE).

For claim 8. Eyuboglu teaches all the limitation of parent claim 1, Eyuboglu teaches wherein the uplink control information comprises at least one of:
an acknowledgment (ACK);
a negative acknowledgment (NACK) (Eyuboglu col. 88 lines 4-16 PUCCH ACK/NACK);
a channel state information (CSI);
a scheduling request (SR); and
a channel quality indication (CQI).

For claim 11. a wireless device (Eyuboglu fig. 71 a system having Ue and RF node etc.) comprising:
one or more processors (Eyuboglu fig. 13 computation unit) and
 memory (Eyuboglu fig. 13 computation unit i.e. processor and memory inherent) storing instructions that (Eyuboglu fig. 13 computation unit i.e. processor and memory inherent), when executed by the one or more processors (Eyuboglu fig. 13 computation unit i.e. processor and memory inherent), cause the wireless device to: 
receive(Eyuboglu col. 87 lines 6-12, Ue being configured via RRC i.e. Ue receiving), from a base station(Eyuboglu col. 87 lines 6-12, Ue receiving DCI from a base station and fig. 71 a Ue in communication with multiple TRP), one or more messages comprising configuration parameters of a cell(Eyuboglu col. 87 lines 6-29,symbols and resource blocks part of CORESETs and OFDM symbols where serving RF node i.e. cell or TRP) , wherein the configuration parameters indicate a plurality of control resource sets for multiple transmission reception points(Eyuboglu col.87 lines 6-7 Ue being configured with multiple CORESETs); 
receive downlink control information (DCJ) via a transmission reception point of the multiple transmission reception points (Eyuboglu col. 87 lines 6-12, Ue receiving DCI from a base station and see also fig. 71 multiple TRP) and a control resource set of the plurality of control resource sets (Eyuboglu col.87 lines 6-7 Ue being configured with multiple CORESETs), wherein:
 the DCI comprises a physical uplink control channel (PUCCH) resource indicator (Eyuboglu col. 88 lines 10-12, PUCCH resource to send HARQ having index in the DCI i.e. PUCCH resource indicator); 
; and 
the control resource set comprises one or more control channel elements starting from a first control channel element (Eyuboglu col. 87 lines 6-8 CORESETs to receive PDCCH and col. 88 lines 12-15, CCE used to send PDCCH); 
; determine an index of a PUCCH resource based on an equation (col 88, equation), 
    PNG
    media_image3.png
    161
    396
    media_image3.png
    Greyscale

 comprising: 
a value of the PUCCH resource indicator (Col 88, equation, Delta.PRI); 

an index of the first control channel element; and
 a transmission configuration indication (TCI) state value(Although the equation on col 88 does not expressly contain TCI as a variable , but column 88 lines 39-55, r.pucch is determined based on PDCCH, and furthermore, in col 87 lines 5 to col 88, line 5 teaches CORSET defines relationship between PDCCH and  TCI State see also col. 69 lines 26-31 for correlation between PDCCH and TCI, and col. 89 lines 24-56 show the link between PDCCH, PDSCH  and PUCCH whereas PDSCH is used to send HARQ ACK/NACK for which  PUCCH resources is used and PUCCH being signaled in DCI which carry PDCCH and TCI state index included  in DCI  see col. 90 lines 11-25 and lastly col. 88 lines 49-56 TCI state for PDCCH are configured for PDCCH using RRC signaling) ;an and 
transmit, in response to the determination of the PUCCH resource, uplink control information via the PUCCH resource associated with the index of the PUCCH resource (Eyuboglu col. 88 lines 47-55 col.89 lines 3,4 transmission being scheduled by selecting PUCCH resource index).

For claim 15. Eyuboglu teaches all the limitation of parent claim 11, wherein the PUCCH resource comprises one or more PUCCH resources (Eyuboglu col. 88 PUCCH resource having multiple PUCCH resource set).

For claim 16. Eyuboglu teaches all the limitation of parent claim 15, wherein the one or more PUCCH resources are from a same PUCCH resource set (Eyuboglu col. 88 PUCCH resource having multiple PUCCH resource set).

For claim 17. Eyuboglu teaches all the limitation of parent claim 11, wherein the uplink control information comprises at least one of:
an acknowledgment (ACK);
a negative acknowledgment (NACK) (Eyuboglu col. 88 lines 4-16 PUCCH ACK/NACK); a channel state information (CSI);
a scheduling request (SR); and
a channel quality indication (CQI).

For claim 18. Eyuboglu teaches all the limitation of parent claim 11, wherein the PUCCH resource indicator indicates a PUCCH resource parameter used for PUCCH resources determined by the wireless device (Eyuboglu col. 88 lines 4-16 PUCCH resources selection).

For claim 19. Eyuboglu teaches all the limitation of parent claim 11, wherein the instructions, when executed by the one or more processors, further cause the wireless device to transmit the uplink control information via the PUCCH resource on one or more orthogonal frequency division multiplexing symbols (Eyuboglu col. 87 lines 24-32 OFDM symbols used to convey PDCCH which carries uplink resources and see also col. 88 lines 4-26, PUCCH included in DCI received via MAC CE).

For claim 20. Eyuboglu teaches a system (Eyuboglu fig. 71 a system which works according to a method) comprising:
a base station (Eyuboglu fig. 13 a RF node) comprising: 
one or more first processors (Eyuboglu fig. 13 computation unit); and
first memory storing first instructions that, when executed by the one or more first processors (Eyuboglu fig. 13 computation unit i.e. processor and memory inherent), cause the base station to:
 transmit one or more messages comprising configuration parameters of a cell (Eyuboglu col. 87 lines 6-12, Ue receiving DCI from a base station and fig. 71 a Ue in communication with multiple TRP),, 
wherein the configuration parameters indicate a plurality of control resource sets for multiple transmission reception points (Eyuboglu col.87 lines 6-7 Ue being configured with multiple CORESETs);;
 transmit downlink control information (DCI) via a transmission reception point of the multiple transmission reception points (Eyuboglu col. 87 lines 6-12, Ue receiving DCI from a base station and see also fig. 71 multiple TRP) and a control resource set of the plurality of control resource sets (Eyuboglu col.87 lines 6-7 Ue being configured with multiple CORESETs); wherein: 
the DCI comprises a physical uplink control channel (PUCCH) resource indicator (Eyuboglu col. 88 lines 10-12, PUCCH resource to send HARQ having index in the DCI i.e. PUCCH resource indicator); 
; and 
the control resource set comprises one or more control channel elements starting from a first control channel element (Eyuboglu col. 87 lines 6-8 CORESETs to receive PDCCH and col. 88 lines 12-15, CCE used to send PDCCH); 
; and 
a wireless device (Eyuboglu fig. 13 a RF node) comprising: 
one or more second processors (Eyuboglu fig. 13 computation unit); and 
second memory storing second instructions (Eyuboglu fig. 13 computation unit i.e. processor and memory inherent), that, when executed by the one or more second processors (Eyuboglu fig. 13 computation unit i.e. processor and memory inherent),, cause the wireless device to: 
receive the one or more messages (Eyuboglu col. 87 lines 6-12, Ue being configured via RRC i.e. Ue receiving),; 
receive the DCI via the control resource set of the plurality of control resource sets (Eyuboglu col. 87 lines 6-12, Ue receiving DCI from a base station and see also fig. 71 multiple TRP) and determine an index of a PUCCH resource based on an equation comprising (col 88, equation), 
    PNG
    media_image3.png
    161
    396
    media_image3.png
    Greyscale


 a value of the PUCCH resource indicator (Col 88, equation, Delta.PRI) 

; an 
index of the first control channel element (Col 88, equation, N.CCE); and 
a transmission configuration indication (TCI) state value (Although the equation on col 88 does not expressly contain TCI as a variable , but column 88 lines 39-55, r.pucch is determined based on PDCCH, and furthermore, in col 87 lines 5 to col 88, line 5 teaches CORSET defines relationship between PDCCH and  TCI State see also col. 69 lines 26-31 for correlation between PDCCH and TCI, and col. 89 lines 24-56 show the link between PDCCH, PDSCH  and PUCCH whereas PDSCH is used to send HARQ ACK/NACK for which  PUCCH resources is used and PUCCH being signaled in DCI which carry PDCCH and TCI state index included  in DCI  see col. 90 lines 11-25 and lastly col. 88 lines 49-56 TCI state for PDCCH are configured for PDCCH using RRC signaling)and transmit, in response to the determination of the PUCCH resource, uplink control information via the PUCCH resource associated with the index of the PUCCH resource(Eyuboglu col. 88 lines 47-55 col.89 lines 3,4 transmission being scheduled by selecting PUCCH resource index). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,12 are rejected under 35 U.S.C. 103 as being unpatentable over Eyuboglu (US-PAT 11206549 B1) and in view of Liou (US-PG-PUB 2020/0305168 A1).

For claim 2. Eyuboglu teaches all the limitation of parent claim 1, Eyuboglu does not teach wherein the configuration parameters further indicate one or more of the plurality of control resources sets for each of the multiple transmission reception points.
However, Liou from a similar field of endeavor teaches wherein the configuration parameters further indicate one or more of the plurality of control resources sets for each of the multiple transmission reception points (Liou [0327] [0328] configuration parameter having identifier for transmission/reception point which is conveyed via CORSET).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Liou and the teaching of Eyuboglu to use CORESET to convey transmission point identifier. Because Liou teaches a method for indicating identifier of transmission reception point thus providing efficient spectrum utilization (Liou [0005]).

For claim 12. Eyuboglu teaches all the limitation of parent claim 11, Eyuboglu does not teach 
wherein the configuration parameters further indicate one or more of the plurality of control resources sets for each of the multiple transmission reception points.
However, Liou from a similar field of endeavor teaches wherein the configuration parameters further indicate one or more of the plurality of control resources sets for each of the multiple transmission reception points (Liou [0327] [0328] configuration parameter having identifier for transmission/reception point which is conveyed via CORSET).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Liou and the teaching of Eyuboglu to use CORESET to convey transmission point identifier. Because Liou teaches a method for indicating identifier of transmission reception point thus providing efficient spectrum utilization (Liou [0005]).

Claim(s) 3,4,13,14 are rejected under 35 U.S.C. 103 as being unpatentable over Eyuboglu (US-PAT 11206549 B1) and in view of Khosnevisan et. al (US-PG-PUB 2020/0228263 A1).

For claim 3. Eyuboglu teaches all the limitation of parent claim 1, Eyuboglu does not teach wherein the receiving the DCI via the control resource set of the plurality of control resource sets comprises receiving the DCI via one of the plurality of control resource sets from each of the multiple transmission reception points
However, Khosnevisan teaches wherein the receiving the DCI via the control resource set of the plurality of control resource sets comprises receiving the DCI via one of the plurality of control resource sets from each of the multiple transmission reception points (Khosnevisan [0090] DCI configuration received via CORESET from each TRP).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Khosnevisan and the teaching of Eyuboglu to convey DCI configuration from each TRP. Because Khosnevisan teaches a method of enhanced flexibility in conveying QCL relationship and or DMRS port (Khosnevisan [0002]).

For claim 4. Eyuboglu teaches all the limitation of parent claim 1, Eyuboglu does not teach wherein the DCI is transmitted from different transmission reception points of the multiple transmission reception points
However, Khosnevisan teaches wherein the DCI is transmitted from different transmission reception points of the multiple transmission reception points (Khosnevisan [0096] DCI being received from different TRP).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Khosnevisan and the teaching of Eyuboglu to convey DCI configuration from each TRP. Because Khosnevisan teaches a method of enhanced flexibility in conveying QCL relationship and or DMRS port (Khosnevisan [0002]).

For claim 13. Eyuboglu teaches all the limitation of parent claim 11, Eyuboglu does not teach 
wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive the DCI via one of the plurality of control resource sets from each of the multiple transmission reception points.
However, Khosnevisan from a similar field of endeavor teaches wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive the DCI via one of the plurality of control resource sets from each of the multiple transmission reception points (Khosnevisan [0090] DCI configuration received via CORESET from each TRP).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Khosnevisan and the teaching of Eyuboglu to convey DCI configuration from each TRP. Because Khosnevisan teaches a method of enhanced flexibility in conveying QCL relationship and or DMRS port (Khosnevisan [0002]).

For claim 14. Eyuboglu teaches all the limitation of parent claim 11, Eyuboglu does not teach wherein the DCI is transmitted from different transmission reception points of the multiple transmission reception points.
	However, Khosnevisan from a similar field of endeavor teaches wherein the DCI is transmitted from different transmission reception points of the multiple transmission reception points (Khosnevisan [0096] DCI being received from different TRP).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Khosnevisan and the teaching of Eyuboglu to convey DCI configuration from each TRP. Because Khosnevisan teaches a method of enhanced flexibility in conveying QCL relationship and or DMRS port (Khosnevisan [0002]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412                          

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412